Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2007-035577 (Kiyono), the machine translation of which is relied upon herein.
With respect to claims 1 and 12, Kiyono teaches a lithium secondary battery (PP 0002) comprising a positive electrode, a negative electrode, and an electrolyte (PP 0008), and a separator (PP 0014).  The electrolyte contains an electrolyte and a polymer compound, wherein the polymer compound may be a calixarene derivative (PP 0007).  The polymer compound may have the chemical formula 1: 

    PNG
    media_image1.png
    371
    518
    media_image1.png
    Greyscale


With respect to claim 4, Kiyono teaches the battery wherein the divalent hydrocarbon of chemical formula 1 has 7 carbon atoms as discussed above, but fails to teach the monovalent hydrocarbon has 1 or more and 18 or less carbon atoms. The R1 group may be an acyl group having 1 to 7 carbon atoms (PP 0033). 
	With respect to claim 10, the battery is a lithium secondary battery and uses reactants which react with lithium (PP 0011).
With respect to claim 17, the battery may be used in an apparatus (device) (PP 0002).
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-035577 (Kiyono), as applied to claim 1 above.
With respect to claims 2 and 3, Kiyono fails to teach the particular halogens which may be used.  As the chemical group of “halogen” is bromine, chlorine, fluorine, iodine, astatine, and tennessine; of which bromine, chlorine, fluorine, and iodine are the most abundant.  It would have been obvious to one of ordinary skill in the art to try one of the most prevalent halogens selecting from the finite list of those available for the halogen of Kiyono, which would reasonably have been one of fluorine, chlorine, bromine or iodine. 
With respect to claim 9, Kiyono teaches that the polymer compound may be included in the electrolytic solution in a ratio of 8:1 (solution: polymer) (PP 0054), which would result in an amount of the polymer compound (polycyclic aromatic) in an amount of 11%, but fails to teach an amount of 0.001% to 10%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close barring evidence of criticality and unexpected results See MPEP 2144.05.  One of ordinary skill in the art would be led to test concentrations around 11%, which would reasonably include 10% which overlaps with the claimed range.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007-035577 (Kiyono), as applied to claim 10 above, and further in view of US PGPub 2016/0190642 (Fukunaga).
Kiyono teaches that the negative electrode comprises a metal element which interacts with the lithium, such as silicon (PP 0023) and may also include carbon material such as graphite (PP 0021). Kiyono fails to teach the use of titanium in the negative electrode active material. Fukunaga teaches a negative electrode active .  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-035577 (Kiyono) as discussed above, and further in view of US PGPub 2016/0318417 (Suzuki). 
Kiyono teaches the secondary battery as discussed above, but fails to teach a battery pack and storage system as claimed.  Suzuki teaches a battery pack comprising plurality of secondary battery cells (PP 0042) for an electrical storage system (PP 0007) which may be used for a vehicle (electrical machinery) (PP 0024).  The battery pack is connected to a controller which controls a switch to operate the battery (PP 0045).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the battery of Kiyono in any known application, such as the battery pack and storage system of Suzuki. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere .  
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007-035577 (Kiyono) as discussed above, and further in view of US PGPub 2016/0214501 (Yeom)
Kiyono teaches the secondary battery as discussed above, but fails to teach a vehicle as claimed.  Yeom teaches a secondary battery used in a vehicle (PP 0006) wherein the vehicle comprises a driving system which converts current generated by the motor to driving power (PP 0013).  A battery manager controls the batteries (PP 0009).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the battery of Kiyono in any known application, such as the vehicle of Yeom.  The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007-035577 (Kiyono) as discussed above, and further in view of US PGPub 2016/0218368 (Yamada).
Kiyono teaches the secondary battery as discussed above, but fails to teach an electric tool as claimed.  Yamada teaches an electric power tool which has a movable section which moves with use as the secondary battery as the driving In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a lithium secondary battery having an electrolyte containing a compound of formula (2) as claimed.  The closest prior art is CN 105591071, which teaches precursor A which is similar to the claimed chemical 2, however CN 105591071 teaches the compound as a polymerization precursor for a solid thin film protective layer.  One of ordinary skill in the art would not have found it obvious to use precursor A as a compound in an electrolyte solution. 
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the high molecular weight polymer of Kiyono is in contrast with the claimed polycyclic aromatic compound that includes two benzene rings.   The examiner respectfully disagrees. The claims do not limit the molecular weight of the compound, neither are they limited two *only* two benzene rings.  R9 and R10 may be a divalent hydrocarbon group, claim 3 further specifies that the divalent hydrocarbon group may be an arylene group.  An arylene group is a bivalent derivative of aromatic hydrocarbons, which would allow for other benzene rings in the claimed structure. Claim 5 limits the compound to 2 benzene rings, and for that reason has previously been indicated as allowable.
Applicant argues that compound optionally includes a hydroxyl group, and Kiyono polymer does not include the hydroxyl group.  The examiner neither agrees nor disagrees.  The hydroxyl group of claim 2 is optional, therefore Kiyono reads on the claim despite not having a hydroxyl group. 
Applicant argues that they have recognized and demonstrated that the claimed polycyclic aromatic compound contributes to enhanced battery characteristics.  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.L.Z/Examiner, Art Unit 1724 

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759